Citation Nr: 0202369	
Decision Date: 03/13/02    Archive Date: 03/25/02

DOCKET NO.  01-01 695	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
New York, 
New York


THE ISSUES

1. Entitlement to an effective date prior to October 7, 1995 
for the grant of service connection for post-traumatic 
stress disorder (PTSD).  

2. Entitlement to a schedular evaluation in excess of 50 
percent for PTSD prior to April 30, 1999.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Horrigan, Counsel


INTRODUCTION

The veteran had active service from November 1966 to November 
1968.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an RO Hearing Officer's decision 
following a personal hearing of January 1999 that granted 
service connection and a 50 percent rating for PTSD, 
effective October 7, 1995, and from a June 2000 rating 
decision by the RO that increased the rating for the 
veteran's PTSD to 70 percent disabling, effective April 30, 
1999.  In that rating decision, the RO also assigned the 
veteran a total rating for compensation purposes based on 
individual unemployability, effective December 2, 1998.  

After the January 1999 Hearing Officer's decision the veteran 
submitted a statement, dated in March 1999, that indicated 
that he wished to appeal for an earlier effective date for a 
grant of service connection for PTSD.  After the RO rating 
action of June 2000, the veteran's representative submitted a 
statement dated in October 2000 that indicated that the 
veteran wished to appeal for an evaluation in excess of 50 
percent for PTSD prior to April 30, 1999.  In response the RO 
afforded the veteran a statement of the case in November 2000 
that contained the law and regulations governing the 
effective date of an award of compensation and the effective 
date of a higher rating.  

It is also noted that a statement by the veteran's 
representative dated in January 2001 indicated that the 
veteran desired to have an another hearing before a hearing 
officer.  Accordingly, the Board remanded this case in July 
2001 in order to afford the veteran another RO hearing.  
Pursuant to the Board's remand, the RO scheduled the veteran 
to appear for a hearing on January 17, 2002.  In a statement 
dated January 17, 2002, the veteran indicated that he did not 
want another hearing at the RO.  Accordingly, the case is 
before the Board for further appellate consideration at this 
time.  


REMAND

In a rating action of August 1988, the RO denied service 
connection for PTSD on the grounds that this disorder was the 
result of stressors that occurred after the veteran's 
discharge.  The veteran was informed of this decision by 
letter dated in August 1988, but he did not submit a timely 
notice of disagreement therewith.  

Following the veteran's claim to reopen, received on October 
7, 1995, and further development of the record, entitlement 
to service connection was established and a 50 percent 
disability rating for PTSD assigned, effective October 7, 
1995.  However the veteran argues that the effective date of 
his award should be in 1988, when he filed his original claim 
for service connection.  That claim was denied by the RO in a 
rating decision of August 1988.  The veteran did not file a 
timely notice of disagreement from this rating decision, 
which thus became final and may only be revised on a showing 
of clear and unmistakable error.  38 C.F.R. § 3.105(a) 
(2001).  

Previous determinations which are final and binding, 
including decisions regarding service connection will be 
accepted as correct in the absence of clear and unmistakable 
error.  In order for there to be a valid claim of "clear and 
unmistakable error" there must be an error in the prior 
adjudication of the claim.  Either the correct facts as they 
were known at the time were not before the adjudicator or the 
statutory or regulatory provisions extant at that time were 
incorrectly applied.  The claimant, in short, must assert 
more than a disagreement as to how the facts were weighed or 
evaluated.  38 C.F.R. § 3.105(a) (2001).  See Russell v. 
Principi, 3 Vet. App. 310, 313 (1992); Fugo v. Brown, 6 Vet. 
App. 40, 43.  (1993).

In this regard, the service representative has pointed out 
that at the time of the August 1988 rating decision, there 
was on file evidence that the veteran had engaged in combat 
with the enemy, had been awarded The Purple Heart, and had 
been diagnosed as having PTSD.  The representative asserts 
that the RO's finding in the August 1988 rating decision that 
PTSD was due to incidents which occurred during his post-
service employment was simply not supported by the objective 
evidence of record.  It appears, from a liberal reading of 
this statement, that the representative is raising a claim of 
clear and unmistakable error in the August 1988 rating 
decision, as it pertains to the denial of service connection 
for PTSD.  Under the circumstances of this case, this claim 
is "inextricably intertwined" with the issue of entitlement 
to an effective date earlier than October 7, 1995 for the 
grant of service connection for PTSD, and must be first 
adjudicated by the RO prior to further appellate review.  

In view of the above, the Board must necessarily defer action 
on the veteran's claim that he is entitled to a rating higher 
than 50 percent for PTSD during the period prior to April 30, 
1999.  In Fenderson v. West, 12 Vet. App. 119 (1999), the 
Court of Appeals for Veterans Claims (Court) addressed the 
issue of "staged" ratings and distinguished between a 
veteran's dissatisfaction with an initial rating assigned 
following a grant of service connection (as in this case) and 
a claim for increased rating for a previously service 
connected disability.  Whatever the outcome of the appeal of 
the effective date issue, consideration must be given to 
assignment of staged ratings from the effective date of the 
initial grant of service connection.  

It is noted in this regard that the VA schedular criteria for 
rating mental disorders were revised effective in November 
1996.  The Court has held that, where the law or regulation 
changes after a claim has been filed or reopened, but before 
the administrative or judicial process has been concluded, 
the version most favorable to the veteran will apply.  Karnas 
v. Derwinski, 1 Vet. App. 308 (1991).  Since both old and new 
VA criteria for rating mental disorders were in effect during 
the relevant time frame, the Court's holding in Karnas is 
also for consideration in the adjudication of this issue.  

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  The new law applies to all claims 
filed on or after the date of the law's enactment, as well as 
to claims filed before the date of the law's enactment, and 
not yet finally adjudicated as of that date.  See Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 7, 
subpart (a), 114 Stat. 2096, 2099-2100 (2000); VAOPGCPREC 11-
2000 (Nov. 27, 2000).  The new law contains revised notice 
provisions, and additional requirements pertaining to VA's 
duty to assist.  See Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, §§ 3-4, 114 Stat. 2096, 2096-2099 (2000) 
(to be codified as amended at 38 U.S.C. §§ 5102, 5103, 5103A, 
and 5107).  To implement the provisions of the law, VA 
promulgated regulations published at 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (to be codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a)).  The Act and implementing 
regulations essentially eliminate the requirement that a 
claimant submit evidence of a well-grounded claim, and 
provide that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim, but is not required to 
provide assistance to a claimant if there is not reasonable 
possibility that such assistance would aid in substantiating 
the claim.  It also includes new notification provisions.  
Specifically, it requires VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  

Based on the aforementioned changes in the law and 
regulations, the RO should assure compliance thereto.  In an 
effort to assist the RO, the Board has reviewed the claims 
file and identified certain assistance that should be 
rendered to comply with the Veterans Claims Assistance Act of 
2000.  However, it is the RO's responsibility to ensure that 
all appropriate development is undertaken in this case.  

First, the veteran and his representative should be notified 
of what evidence is necessary in order to establish 
entitlement to entitlement to a schedular evaluation in 
excess of 50 percent for PTSD prior to April 30, 1999.

Secondly, the veteran and his representative should be 
requested to provide any additional information concerning 
any pertinent VA or private treatment that the veteran may 
have received for his PTSD beginning in 1988.

Finally, both the veteran and his representative should be 
invited to submit additional argument concerning the issue of 
whether the rating decision of August 1988 which denied 
service connection for PTSD was clearly and unmistakably 
erroneous.  That issue must then be considered by the RO.  

In view of the foregoing, this case is REMANDED to the RO for 
the following development.  

1. The RO must review the claims file and 
ensure that all notification and the 
development required by the Veterans 
Claims Assistance Act of 2000, Pub. L. 
No. 106-475 are completed.  In 
particular, the RO should ensure that 
the notification requirements and 
development procedures contained in 
Sections 3 and 4 of the Act (codified 
as amended at 38 U.S.C. §§ 5102, 5103, 
5103A, and 5107) are fully complied 
with and satisfied.  

In this regard, the RO should contact 
the veteran and his representative and 
inform them of the types of 
documentation that can serve as 
evidence in regard to claims for 
entitlement to a schedular evaluation 
in excess of 50 percent for PTSD prior 
to April 30, 1999, and entitlement to 
an effective date earlier than October 
7, 1995 for the grant of service 
connection for PTSD.  

2. The RO should contact the veteran and 
ask him to provide the names, 
addresses, and approximate dates of 
treatment of any other health care 
providers, VA and non-VA, who have 
treated him for psychiatric symptoms 
at any time since 1988.  If and when a 
response is received and any necessary 
authorizations provided, the RO should 
contact the named health care 
providers and ask them to provide 
copies of all clinical records 
documenting such treatment that are 
not already of record.  To the extent 
there is an attempt to obtain records 
that is unsuccessful, the claims 
folder should contain documentation of 
the attempts made.  The appellant and 
his representative should also be 
informed of the negative results.  
38 C.F.R. § 3.159.

3. The RO should ensure that all 
requested development has been 
completed to the extent reasonably 
possible.  If actions taken are 
deficient, appropriate corrective 
action should be undertaken.  

4. The RO should adjudicate the claim of 
whether the rating decision of August 
1988, which denied service connection 
for PTSD, was clearly and unmistakably 
erroneous.  In the event such 
determination is adverse to the 
veteran, and he or his representative 
timely appeals it, both should be 
furnished with a statement of the 
case.  Should an appeal be perfected 
by the timely submission of a 
substantive appeal, that issue should 
be certified to the Board for 
appellate review.  

5. In the event it is determined that the 
rating decision of August 1988 was 
clearly and unmistakably erroneous, 
the correct effective date of the 
grant of service connection for PTSD 
should be set, and consideration given 
to proper rating(s) pursuant to 
Fenderson v. West, 12 Vet. App. 119 
(1999).  

6. The RO should also ensure that the 
veteran's claim for an evaluation for 
PTSD in excess of 50 percent for the 
period prior to April 30, 1999 is 
again considered, pursuant to VA 
criteria for rating mental disorders 
in effect on and before November 6, 
1996 and those that became effective 
on November and after November 7, 
1996.   

7. In the event of adverse 
determination(s), this case should be 
returned to the Board for further 
appellate consideration, after 
compliance with appropriate appellate 
procedures, including issuance of a 
supplemental statement of the case.  


No action by the appellant is required until he receives 
further notice.  The purpose of this remand is to obtain 
additional clarifying clinical evidence, comply with the 
provisions of the VCAA, and comply with precedent decisions 
of the Court.  By this remand, the Board intimates no 
opinion, either legal or factual, as to the ultimate 
disposition warranted in this case, pending completion of the 
requested development.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory 

Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



		
	N. R. ROBIN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 



